DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed February 16th, 2021 have been entered. Claims 1, 34-37, and 61-64 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Drawing Objection, 112b Rejection, and 103 Rejection previously set forth in the Final Office Action mailed October 15th, 2020 and are hereby withdrawn in light of their correction. The claims are in condition for allowance. As also indicated in the Applicant Initiated Interview conducted on February 9th, 2021, the 112b Rejections indicated toward claims 35-37 were made as a copy error and are respectfully withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks (pages 7-9), filed February 16th, 2021, with respect to the drawing objections, specification amendments (in connection with the drawing objections), 112b rejections, and 103 rejections have been fully considered and are persuasive.  The Drawing objections, 112b Rejections, and 103 Rejections of October 15th, 2020 has been withdrawn.
Notably, Examiner agrees that Lee and Ferrand fail to disclose a seat frame moving away from the leg frame, where the leg frame is pivotally attached to a fixed axis of the fixed frame (stationary or otherwise fixed relative to the fixed frame), and further Lee and Ferrand fail to disclose a widening gap between the seat frame and the leg frame. Therefore, the rejection of Claims 1, 61, and 62 with Lee in view of Ferrand, or Lee in view of Ferrand and Smalling are overcome and the rejections are hereby withdrawn. In observation of the remainder of the art, the independent claims 1, 61, and 62 are in condition for allowance (and all remaining issues of dependent claims 34-37, 63, and 64 have been resolved).
Allowable Subject Matter
Claims 1, 34-37, and 61-64 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant's invention necessitates a fixed frame including an upper section a central section, and a lower section; an articulating frame connected to the fixed frame, wherein the articulating frame includes an upper body frame pivotally connected to the upper section of the fixed frame, a leg frame pivotally connected by a pivot axis, where the pivot axis is stationary; an actuator for articulating the articulating frame, the actuator operably connected to the upper body frame and the seat frame such that upon activation, the upper body frame is articulated upward and both the upper body frame and the seat frame moves linearly relative to the central section of the fixed frame, away from the leg frame to create a wider space between the seat frame and the leg frame.
Notably, Lee necessitates that its pivot axis to which the leg frame is pivotally connected to necessitates that the pivot axis move relative to the fixed frame that further facilitates the underlined above. Ferrand likewise does not avail a means of reasonably modifying in a stationary or fixed pivot relative to the fixed frame such that a gap or space between the leg frame and the seat frame is widened/increased in size that would eliminate critical functionalities of Lee (necessitating movement coordination in association to the leg frame remaining pivotally coupled to the seat frame but translating therealong with and would otherwise necessitate impermissible hindsight bias to attain applicant’s invention.
Further, upon exhaustion of the art, no further art could be discerned that satisfactorily met the limitations of applicant’s invention such as Heil (U.S. Pat. No. 9038218) that does utilize an actuator that is capable of increasing a gap between the leg frame and the seat frame. But the actuator is not coupled between the upper frame and the seat frame to facilitate both raising the upper frame upward and the seat frame and the upper frame linearly translating. Substantial modification would be necessary to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/LUKE HALL/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/1/2021